Title: To John Adams from Increase Sumner, 21 September 1798
From: Sumner, Increase
To: Adams, John



Dear Sir,
Roxbury Sept 21. 1798

I had the honor of receiving your Excellencys letter, & the Secretary of State’s letters accompanying the same, by your Secretary Mr. Shaw, and shall cause the proper arrangements to be made for delivering the possession of Castle Island to the United States. I understood by Major Jackson, that your Excellency had Authorized him to receive possession, & to place his Comany in the Garrison; I yesterday notified him of the time when it would be done Viz. or next Tuesday Sen’night, which he agreed to. The intermediate time will be employed in removing the Convicts, & such Military Stores, as the Commonwth wish to retain—If Major Jackson thinks it for the benefit of the U.S. to retain any Military apparatus on the Island they shall be previously appraized.
I am dear Sir, with the / higest Respect your Excellency’s most obedt. & very / humble. Servt

Increase Sumner